Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 9 are currently amended.
Claims 4-6 are canceled.
Claims 2-3, 7, and 8 original.
Claims 1-3 and 7-9 are pending in current application.
112a and 103 rejections are withdrawn based on applicant’s amendments.
Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Siegal (U.S. Patent No. 10248120) discloses a method performed in a system for determining a travel route of a robot, the system comprising an obstacle identification unit, an obstacle radius calculation unit, a route determination unit, and a drive module, and the method comprising the step of: by the obstacle identification unit, identifying at least one obstacle with respect to a position of a robot; determining an optimum travel route for a robot with reference to a task assigned to the robot, and driving the robot to move along the optimum travel route, wherein the task assigned to the robot is determined on the basis of at least one of a place where the robot is positioned, a function of the robot, and a structure of the robot. Naderhirn (U.S. Patent No. 8467953) discloses calculating an obstacle radius in which the at least one obstacle has influence, with 
None of the prior art of record, either individually or in combination, teaches or suggests: A method performed in a system for determining a travel route of a robot, the system comprising an obstacle identification unit, an obstacle radius calculation unit, a route determination unit, and a drive module, and the method comprising the step of: by the obstacle identification unit, identifying at least one obstacle with respect to a position of a robot; by the obstacle radius calculation unit, calculating an obstacle radius in which the at least one obstacle has influence, with reference to information on motion properties of the at least one obstacle, and adjusting the obstacle radius on the basis of information on a relationship with at least one other obstacle associated with the at least one obstacle; by the route determination unit, determining an optimum travel route of the robot with reference to the calculated obstacle radius and a task assigned to the robot; and by the drive module of the robot, driving the robot to move along the optimum travel route, wherein the task assigned to the robot is determined on the basis of at least one of a place where the robot is positioned, a function of the robot, and a structure of the robot, wherein in the calculating step, the obstacle radius is calculated by identifying at least one of a travelable direction and a travelable distance of the at least one obstacle with reference to the information on motion properties of the at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664